Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in regards to application # 16/669,921 that was filed on 10/31/2019. Claims 1-12 are currently under examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/ATA/26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-L jsp.
Claims 1, 3-8, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,  5-8, and 10-11 of copending Application No. 16/670,033 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matters are the same Claims 1, 7 of the current application can be used to reject claim 1, 7 of the copending application, (similarly 10 and 2; 3 and 7; 4 and 2; 5 and 5; 6 and 6: 7, 10 and 11, 7, 8, and 8 (i.e. bolded ones are claims of copending application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-8, and 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, and 7-8  of copending Application No. 16/669,975 (reference application). Although the claims at issue are not identical, they are not the claimed subject matters are the same Claims 1 and 4 of the current application can be used to reject claim 1 of the copending application, (similarly 3 and 2; 5 and 4, 6 and 5; 7 and 7, 8; 8 and 8, and so on i.e. bolded ones are claims of copending application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the second set of mounting components" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the first panel" in line 4.  If the recitation is referring to ‘the first panel member’ of claim 1, it should be corrected accordingly. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Leblanc (US 20180044024).
Regarding Claim 1, Leblanc discloses an aircraft comprising a body that defines a cabin interior (Fig. 1, 5, and 9), wherein the body includes an exterior surface and an interior surface, at least a first panel member (100, 500, 900) having a front and a back, wherein the back includes a set of panel mounting components thereon, wherein the interior surface of the body includes a set of body mounting components thereon (the mounting components are not explicitly shown, but are implicit, as for aircraft panel), wherein the set of panel mounting components are removably mounted (step 1006 in figure 10)  to the set of body mounting components(i.e. the removeable feature is implicit for any panel). 
Regarding Claim 4, Leblanc discloses an aircraft wherein the first panel member (100, 500, 900) includes at least one functional component on the front thereof, wherein the functional component is at least one of an armrest (112, 512, Fig. 1, Fig. 5), cup holder, charging port, storage pocket, handle, tie down anchor or lighting.  

Claim(s) 1-2 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Voss et al. (US 2013/0313367).
Regarding Claim 1, Voss discloses an aircraft comprising a body that defines a cabin interior (Fig. 2-3), wherein the body includes an exterior surface and an interior surface, at least a first panel member (14, Fig. 2-3, according to para. [0008], there are plurality of panel used for an aircraft) having a front and a back, wherein the back includes a set of panel mounting components (30, 68, 60, Fig. 2-3)  thereon, wherein the interior surface of the body includes a set of body mounting components thereon (27, 62, 58, Fig. 2-3), wherein the set of panel mounting components are removably mounted to the set of body mounting components(Fig. 2-3).
Regarding Claim 2, Voss discloses an aircraft wherein the interior surface of the body includes at least a first panel indentation defined (Fig. 2-3) therein, wherein the second set of mounting components is located in the first panel indentation(30, 68, 60, Fig. 2-3)  .  
Regarding Claim 8, Voss discloses a method performed on an aircraft that includes a body that defines a cabin interior, wherein the body includes an exterior surface and an interior surface, and at least first and second panel members (14, Fig. 2-3, according to para. [0008], there are plurality of panel used for an aircraft) that each have a front and a back, wherein the back of the first panel member (14)includes a first set of panel mounting components (30, 68, 60, Fig. 2-3) thereon, wherein the back of the second panel member (14) includes a second set of panel mounting components (30, 68, 60, Fig. 2-3) thereon, wherein the interior surface of the body includes at least first and second sets of body mounting components (27, 62, 58, Fig. 2-3) thereon, wherein the first set of panel mounting components is removably mounted to the first set of body mounting components Fig. 2-3), wherein the second set of panel mounting components is removably mounted to the second set of body mounting components (Fig. 2-3), and the method comprising the steps of, disconnecting the first set of panel mounting components from the first set of body mounting components (Fig. 2-3, when removing 14 from the structure), obtaining a third panel member (14, Fig. 2-3, according to para. [0008], there are plurality of panel used for an aircraft) having a front and a back, wherein the back of the third panel member (14)includes a third set of panel mounting components (30, 68, 60, Fig. 2-3) thereon, and removably mounting the third set of panel mounting components (30, 68, 60) with the first set of body mounting components (27, 62, 58) (Fig. 2-3, the fasteners and holders are clearly removable).
Regarding Claim 9, Voss discloses a method comprising the step of disconnecting the second set of panel mounting components from the second set of body mounting components ((Fig. 2-3, when removing 14 from the structure).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss et al. (US 2013/0313367) in view of Leblanc (US 20180044024), and further view of Frost (US 2,756,693).
Regarding Claim 10, Voss is silent, but Leblanc teaches an aircraft wherein a first panel member (100, 500, 900) includes a first functional component on the front thereof, wherein the first functional component is at least one of an armrest (112, 512), cup holder, charging port, storage pocket, handle, or lighting.
It would have been obvious to one of ordinary skill in the art to modify the first and third panel member of Voss with the functional components taught in Leblanc in order to add variety of utilities and comfort to the passengers of the aircraft.
Voss and Leblanc are silent, but Frost teaches an aircraft fuselage panel member (14) includes a tie down anchor on the front thereof (Fig. 1-2).  It would have been obvious to one of ordinary skill in the art to modify the third panel member of Voss and Leblanc with the tie-down anchor taught in Frost in order to secure or tie-down a cargo or an n item inside the fuselage of the aircraft.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leblanc (US 20180044024) in view of Stewart (US 4,375,876).
Regarding claim 12, Leblanc teaches an aircraft comprising front and back rows of seats (para. [0004]) positioned in the cabin interior. Leblanc is silent, but Stewart teaches an aircraft wherein the body comprises a door (26) with a door panel (26d, Fig. 1) wherein the panel is secured to the door. It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the panels with set of body mounting components taught in Leblanc on an aircraft door (i.e. that would be positioned adjacent to the row of seats) as taught in Stewart in order to add accommodation, utility and comfort to the passengers aircraft door.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leblanc (US 20180044024) in view of Wood (US 2009/0218445).
Regarding Claim 5, Leblanc is silent, but Wood teaches an aircraft wherein the body comprises a composite monocoque structure (para. [0003]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the body of Leblanc with the composite monocoque taught in the Wood reference for weight, strength, and fatigue-resistant benefits.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leblanc (US 20180044024) in view of Egolf et al. (US 2017/0283046).
Regarding Claim 6, Leblanc is silent, but Egolf teaches a vertical takeoff and landing aircraft (Fig. 1, para. [0035]). It would have been obvious to one of ordinary skill in the art at the time of the invention to make the aircraft of Leblanc vertical takeoff and landing aircraft as taught in Egolf in order to able the aircraft to take-off and land.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leblanc (US 20180044024) in view of Merrick (US 2018/0194471).
Regarding Claim 7, Leblanc is silent, but Merrick teaches an aircraft comprising at least a first divider member (10, para. [0049]) having a bottom that includes a set of divider mounting components (44, Fig. 1-2) thereon, wherein the body comprises a floor that includes a second set of body mounting components (i.e. ‘seat attachment tracks’, para. [0049]) thereon, wherein the set of divider mounting components (44) are removably seat attachment tracks’), wherein the first divider is positioned such that it divides the cabin interior into a passenger section and a pilot section (i.e. functional: can clearly be used to divide passenger section and pilot section; if the divide is placed in the fuselage as shown Fig.1 it is clearly placed between passenger section and pilot section). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the aircraft of Leblanc with the divider taught in Merrick in order to divide the fuselage into different classes or sections as disclosed in Merrick.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss et al. (US 2013/0313367) in view of Leblanc (US 20180044024)  and Wood (US 2009/0218445) and further view of Egolf et al. (US 2017/0283046).
Regarding Claim 11, Voss discloses an aircraft a body that defines a cabin interior (Fig. 1-3), wherein the body includes an exterior surface, wherein the interior surface of the body includes at least a first panel indentation defined therein (Fig. 2-3), and at least a first panel member (14, Fig. 1-3) having a front and a back, wherein the back includes a set of panel mounting components (30, 68, 60, Fig. 2-3) thereon,  wherein the interior surface of the body includes a set of body mounting components thereon (27, 62, 58,Fig. 2-3 ), wherein the second set of mounting components is located in the first panel indentation (Fig. 2-3), wherein the set of panel mounting components are removably mounted to the set of body mounting components (Fig. 2-3).  
Voss is silent, but Leblanc teaches an aircraft wherein a first panel member (100, 500, 900) includes a first functional component on the front thereof, wherein the first functional 112, 512), cup holder, charging port, storage pocket, handle, tie down or lighting.   It would have been obvious to one of ordinary skill in the art to modify the first and third panel member of Voss with the functional components taught in Leblanc in order to add variety of utilities and comfort to the passengers of the aircraft.
Voss and Leblanc are silent, but Wood teaches an aircraft wherein the body comprises a composite monocoque structure (para. [0003]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the body of Voss and Leblanc with the composite monocoque taught in the Wood reference for weight, strength, and fatigue-resistant benefits.
Voss, Leblanc, and Wood are silent, but Egolf teaches a vertical takeoff and landing  aircraft (Fig. 1, para. [0035]). It would have been obvious to one of ordinary skill in the art at the time of the invention to make the aircraft of Voss, Leblanc, and Wood vertical takeoff and landing as taught in Egolf in order to able the aircraft to take-off and land.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss et al. (US 2013/0313367) in view of Leblanc (US 20180044024) , Wood (US 2009/0218445) in view of Egolf et al. (US 2017/0283046) and further view of Stewart (US 4,375,876).
Regarding claim 12, Leblanc teaches an aircraft comprising front and back rows of seats (para. [0004]) positioned in the cabin interior. Voss, Leblanc, Wood and Egolf are silent, but Stewart teaches an aircraft wherein the body comprises a door (26) with a door panel (26d, Fig. 1) wherein the panel is secured to the door. It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the panels with set of body mounting components taught in Voss, Leblanc, Wood and Egolf on an aircraft door (i.e. that would be positioned adjacent to the row of seats) as taught in Stewart in order to add accommodation, utility and comfort to the passengers aircraft door.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.